DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. ’s JP2018213620, filed on 14 November 2018.

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-5, in the reply filed on 4 February 2022  is acknowledged.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 and 3-4 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Greco (US20200148011).
	Regarding claim 1, Greco discloses a tire comprising:
a carcass ply (“carcass reinforcement” (37)) which extends from one bead to another bead (“bead” (34));
side-wall rubber (“side-wall rubber layer” (48)) which is disposed at an outer side in a tire-width direction of the carcass ply (Fig 1);
and tread rubber (“rubber tread” (39)) which is disposed at an outer side in a tire-radial direction of the carcass ply (Fig 1),
wherein the side-wall rubber and the tread rubber are laminated at a tire outer surface side of a region of at least part of the carcass ply (Fig 1),
and wherein an electronic component (“electronic device” (2ter)) is disposed between the side-wall rubber and the tread rubber (Fig 1).
Regarding claim 3, Greco discloses all limitations of claim 1 as set forth above. Additionally, Greco discloses that the tread rubber and the side-wall rubber are laminated in order at a tire outer surface side of the carcass ply (Fig 1).
Regarding claim 4, Greco discloses all limitations of claim 1 as set forth above. Additionally, Greco discloses that the electronic component is disposed in a vicinity of an intermediate position of an interface between the tread rubber and the side-wall rubber, in a cross-sectional view in the tire-width direction (Fig 1, [0063]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Greco (US20200148011) in view of Tanno (US20160311274).
	Regarding claim 5, Greco discloses all limitations of claim 1 as set forth above. Additionally, Greco discloses that the electronic component is embedded in a buttress part (Fig 1). While Greco does not explicitly disclose that the embedding includes at least a protrusion at a tire out surface, it would have been obvious to one of ordinary skill in the art prior to the earliest effective priority date to do so as Tanno, which is within the tire manufacturing art, teaches that a tire with an electronic component (“electronic circuit device”) can comprise of a protrusion (“outer surface mark” (3)) on the outer surface of the tire ([0049], as a “solid body portion”) for the benefit of increasing maintenance efficiency ([0027]).

Claims 1-2 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Destraves (US20190341673) in view of Greco (US20200148011).
	Regarding claim 1, Destraves discloses a tire comprising:
a carcass ply (“carcass reinforcement” (37)) which extends from one bead to another bead ([0094]);
side-wall rubber (“sidewall” (33)) which is disposed at an outer side in a tire-width direction of the carcass ply (Fig 10);
and tread rubber (“rubber tread” (39)) which is disposed at an outer side in a tire-radial direction of the carcass ply (Fig 10),
wherein the side-wall rubber and the tread rubber are laminated at a tire outer surface side of a region of at least part of the carcass ply (Fig 10),
and further comprising an electronic component (“module” (2)).
While Destraves does not explicitly disclose that the electronic component is disposed between the side-wall rubber and the tread rubber, it would have been obvious to one of ordinary skill in the art prior to the earliest effective priority date to do so as Greco, which is within the tire manufacturing art, teaches that an electronic component (“electronic device” (2)) can be disposed between the side-wall rubber and the tread rubber ([0063]) for the benefit of improving communication between the electronic component and an external receiver ([0042]) and decreased mechanical stress on the electronic component ([0060]).
Regarding claim 2, modified Destraves teaches all limitations of claim 1 as set forth above. Additionally, Destraves teaches that the side-wall rubber and the tread rubber are laminated in order at a tire outer surface side of the carcass ply (fig 10).
Regarding claim 4, modified Destraves teaches all limitations of claim 1 as set forth above. Additionally, Greco teaches that that the electronic component is disposed in a vicinity of an intermediate position of an interface between the tread rubber and the side-wall rubber, in a cross-sectional view in the tire-width direction (Fig 1, [0063]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Poulbot (US20030056579) discloses the placement of an electronic component (“sensor” (C)) in between a sidewall and a tread ([0107]).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER D BOOTH whose telephone number is 571-270-6704. The examiner can normally be reached M-Th 7:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn Smith can be reached on 571-270-5545. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEXANDER D BOOTH/Examiner, Art Unit 1749                                                                                                                                                                                                        
/ROBERT C DYE/Primary Examiner, Art Unit 1749